Defendants took a rule to set aside a sheriff's sale in foreclosure proceedings because of gross inadequacy of the price realized. Their petition was filed more than two years after delivery of the sheriff's deed, during which time plaintiff mortgagee, who became the purchaser of the property at the sale, had demolished the building on the premises and built a new structure thereon at a substantial cost. It is obvious that under *Page 307 
such circumstances defendants' application for relief came much too late, and their rule was properly discharged by the court below: Knox v. Noggle, 328 Pa. 302.
Order affirmed.